      Case 1:20-cv-02245-EGS-GMH Document 97 Filed 01/19/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                    Plaintiff,
                                                    Civil Docket No. 1:20-cv-02245-EGS
        v.

 CHAD WOLF, Acting Secretary of Homeland
 Security, et al.,

                    Defendants.



                         DEFENDANTS’ NOTICE TO THE COURT
       Defendants respectfully submit this Notice to supplement their prior representation to the

Court concerning the approximately 32 Guatemalan class members who were returned to

Guatemala by a government flight that took off minutes after this Court issued the preliminary

injunction on November 18, 2020 in this case. See Notice to the Court (“Dec. 2 Notice”), ECF

No. 89; Declaration of Jeffrey D. Lynch, ECF No. 89-1. As explained below, Defendants are

committed to facilitate the return of those 32 class members to the United States and to process

them under Title 8, to the extent those class members desire to return to the United States.

       1.      Plaintiff brought a putative class action on behalf of a class of unaccompanied

noncitizen children challenging an Order issued by the Centers for Disease Control and Prevention

(“CDC”) in March 2020 temporarily prohibiting the introduction into the United States of certain

aliens traveling from Mexico and Canada (“Title 42 Process”).

       2.      On November 18, 2020, this Court provisionally certified a class “consisting of all

unaccompanied noncitizen children who (1) are or will be detained in U.S. government custody in

the United States, and (2) are or will be subjected to expulsion from the United States under the
       Case 1:20-cv-02245-EGS-GMH Document 97 Filed 01/19/21 Page 2 of 4




CDC Order Process, whether pursuant to an Order issued by the Director of the Centers for Disease

Control and Prevention under the authority granted by the Interim Final Rule, 85 Fed. Reg. 16559-

01, or the Final Rule, 85 Fed. Reg. 56,424-01.” Order at 1-2, ECF No. 79. The Court further

ordered that “Defendants, their agents, and any person acting in concert with them are enjoined

from expelling the Class Members from the United States under the CDC Order Process, whether

pursuant to an Order issued by the Director of the Centers for Disease Control and Prevention

under the authority granted by the Interim Final Rule, 85 Fed. Reg. 16559-01, or the Final Rule,

85 Fed. Reg. 56,424-01.” Order at 2.

       3.      As Defendants previously informed the Court in their December 2, 2020 Notice to

the Court, approximately ten minutes after the Court issued the preliminary injunction and 14

minutes before the Department of Justice informed the Office of the General Counsel, U.S.

Department of Homeland Security (“DHS”), of the injunction, a flight departed the United States

for Guatemala, carrying 32 noncitizen minors who were being expelled pursuant to the Title 42

Process. See Dec. 2 Notice, ¶¶ 3–4, 7. 1

       4.      Defendants’ December 2 Notice and the supporting declaration of Jeffrey D. Lynch,

the then Deputy Assistant Director for the International Operations Division, Enforcement and

Removal Operations (“ERO”), U.S. Immigration and Customs Enforcement (“ICE”), indicated

that the 32 minors were transferred to Guatemalan officials within approximately fifteen minutes

of arrival, and that at the time of the transfer, neither the ICE personnel on the flight, nor those on

the ground in Guatemala City, were aware of the injunction. Dec. 2 Notice, ¶ 7; Lynch Decl. ¶ 7.

Defendants further indicated that ICE personnel on the ground in Guatemala were informed of the

injunction at approximately 1:09 p.m. EST, and that shortly before 5:00 p.m. EST, they were

informed by ERO headquarters of DHS’s determination that the minors should not be returned to

the United States on the return flight. Dec. 2 Notice, ¶ 8; Lynch Decl. ¶¶ 8, 11.


   1
     Although 35 individuals were initially believed to be minors, the Guatemalan government
later identified three of them as adults. Dec. 2 Notice, ¶¶ 4, 7


                                                  2
        Case 1:20-cv-02245-EGS-GMH Document 97 Filed 01/19/21 Page 3 of 4




         5.      On the evening of January 14, 2021, class counsel alerted undersigned counsel of a

report prepared by Guatemala’s Ombudsman for Human Rights, an independent commissioner of

the Congress of the Republic of Guatemala, 2 which recounts a version of the events on November

18, 2020. See generally Ombudsman’s Report, attached as Exhibits 1 (Spanish) and 2 (English).

         6.      According to the Ombudsman’s report, after the transfer of custody of the 32

minors to Guatemalan officials, ICE obtained the Guatemalan officials’ consent to return the

minors to the United States and the children accordingly boarded the same plane that had brought

them before ultimately being taken off the plane again. Ombudsman’s Report at 1, 3.

         7.      Upon learning that Guatemalan officials had consented to the children’s return and

that the children had re-boarded the plane, undersigned counsel took immediate steps to confirm

the accuracy of those facts with ICE. As explained in the attached declaration of Evan C. Katz,

Deputy Assistant Director for the Removal Management Division (RMD) within ICE ERO, the

Guatemalan government did agree to allow those minors wishing to return to the United States to

do so, should it be determined that such return was required by the Court’s preliminary injunction.

Katz Decl. ¶¶ 13, 16. Of the 32 minors, 28 boarded the plane again at approximately 4:55 pm EST

because the remaining four minors had tested positive for COVID-19 and were taken by

Guatemalan officials to be quarantined,. Id. ¶¶ 20, 21. A few minutes later, ERO leadership

instructed ICE not to bring the minors back to the United States. Id. ¶ 22; see also Lynch Decl.

¶ 11.

         8.      As indicated in the Katz declaration, Mr. Lynch apparently did not believe that the

additional details were relevant because the focus on November 18, 2020 was whether to return

the unaccompanied minors to the United States.           Katz Decl. ¶ 35.    Thus, despite having

meticulously discussed the Lynch declaration line by line with the declarant and numerous

attorneys from DHS including ICE, undersigned counsel did not know that ICE had obtained the

Guatemalan officials’ consent to return the minors to the United States or that 28 of those minors

   2
       See https://www.pdh.org.gt/.


                                                  3
      Case 1:20-cv-02245-EGS-GMH Document 97 Filed 01/19/21 Page 4 of 4




had boarded the plane again. Undersigned counsel understood only that after the initial transfer of

custody to the Guatemalan government and before ICE personnel on the ground were informed of

DHS’s decision that the minors should not be returned to the United States on the return flight, at

approximately 1:58 pm EST, ERO obtained the contact information for the adults to whom the

minors were ultimately released in Guatemala. See Lynch Decl. ¶ 10. Undersigned counsel had

no intention of misleading the Court and deeply regret the omission.

       9.      Defendants acknowledge that the expulsion flight was in contravention of the

Court’s injunction. As indicated in the Katz declaration, DHS is committed to remedy the situation

and will take immediate steps to begin to facilitate the return of all 32 unaccompanied minors

discussed herein, including covering the cost of their flight to the United States, upon confirmation

that they would like to return to the United States to be processed under Title 8. Katz Decl. ¶ 36.

       10.     On January 18, 2021, undersigned counsel conferred with class counsel about

DHS’s commitment to facilitate the voluntary return of the 32 class members. DHS will work

with class counsel to facilitate that process. Undersigned counsel sincerely regret that this process

was not undertaken sooner.

Dated: January 19, 2021                            Respectfully submitted,

                                                     JOHN V. COGHLAN
                                                     Deputy Assistant Attorney General

                                                     JENNIFER D. RICKETTS
                                                     Director, Federal Programs Branch

                                                     /s/ Jean Lin
                                                     JEAN LIN (NY 4074530)
                                                     Special Litigation Counsel
                                                     Federal Programs Branch
                                                     Civil Division, Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 514-3716
                                                     Jean.Lin@usdoj.gov
                                                     Attorneys for Defendants



                                                 4
